                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


STRYKER CORPORATION and
HOWMEDICA OSTEONICS CORP.,

             Plaintiffs,                            Hon. Paul L. Maloney

v.                                                  Case No. 1:17-cv-0066-PLM

XL INSURANCE AMERICA, INC.,

            Defendant.
_________________________________/

                                      ORDER

      This matter is before the Court on defendant XL Insurance America, Inc.’s

(XL), letter request, seeking the Chief Judge’s permission to take the deposition of

retired Magistrate Judge Joseph Scoville. (April 17, 2019, Letter to C.J. Robert J.

Jonker, ECF No. 125). Plaintiff Stryker Corporation (Stryker) seeks fourteen days to

submit a response to XL’s request. (April 18, 2019, Letter to C.J. Jonker, ECF

No. 129). XL does not oppose this request, but it seeks permission to submit a reply,

and it asks for seven days to submit it. (April 19, 2019, Letter to C.J. Jonker, ECF

No. 130).

      Having considered the parties’ requests regarding a response and reply, and

finding good cause, the requests (ECF No. 129, 130) are GRANTED. Accordingly,

      IT IS ORDERED that Stryker shall file its response to XL’s request to depose

Judge Scoville no later than May 3, 2019.
      IT IS FURTHER ORDERED that XL may file a reply no later than seven

days after the filing of Stryker’s response.

      IT IS SO ORDERED.


Date: April 19, 2019                      /s/ Phillip J. Green
                                         PHILLIP J. GREEN
                                         United States Magistrate Judge




                                         - 2 -
